PER CURIAM.
Appellants Gil L. Serrano, Onelia Serrano, and Tiulang Valdes, defendants below, appeal a final summary judgment of foreclosure in favor of appellee HSBC Bank USA, N.A. as Trustee for Wells Fargo Asset Securities Corporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-PA1. We reverse the summary judgment because there remains a genuine issue of material fact regarding whether appellee complied with the condition precedent contained in the mortgage to provide pre-suit notice of acceleration. See Dominko v. Wells Fargo Bank, N.A., 102 So.3d 696 (Fla. 4th DCA 2012). We find no merit in the other issues briefed by appellants.

Reversed and remanded.

STEVENSON, GERBER and CONNER, JJ., concur.